ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_04_FR.txt. 86

OPINION INDIVIDUELLE DE M. ONYEAMA
: Traduction j

Je regrette de ne pouvoir me rallier à la décision selon laquelle la
Cour est compétente pour connaître de l'appel de l'Inde.

La compétence de la Cour résulte de l’effet combiné de l’article 36,
paragraphe |, de son Statut, de l’article 84 de la Convention relative à
Paviation civile internationale («la Convention») et de lariicle 37 du
Statut de la Cour. L'article 36, paragraphe I, du Statut de la Cour, donne
à celle-ci compétence pour «toutes les affaires que les parties lui soumet-
tront »; le passage pertinent de l’article 84 de la Convention dispose que
«tout Etat contractant peut... appeler de la décision du Conseil ... à
la Cour permanente de Justice internationale »; et l’article 37 du Statut
de la Cour s'énonce ainsi: « Lorsqu'un traité ou une convention en vigueur
prévoit le renvoi à une juridiction que devait instituer la Société des
Nations ou à la Cour permanente de Justice internationale, ia Cour in-
ternationale de Justice constituera cette juridiction entre les parties au
présent Statut ».

La Charte des Nations Unies, dont le Statut de la Cour constitue une
partie intégrante, ne confère pas à la Cour internationale de Justice le
rôle d’une juridiction d’appel, et sa compétence pour connaître d'un
appel interjeté contre la décision d’un autre tribunal dépend entière-
ment des termes de l’accord par lequel les parties lui ont donné juridiction
pour ce faire. La question de savoir si la Cour peut être saisie d'un appel
déterminé doit donc être résolue en fonction de l'intention des parties,
telle qu'elle ressort des termes exprès de l'accord et ne dépend pas, selon
moi, de considérations de principe ou de doctrine.

Dans le présent appel, la disposition de la Convention qu'il convient
d'interpréter pour déterminer si la Cour est compétente est l’article 84,
qui est libellé comme suit:

« Si un désaccord entre deux ou plusieurs Etats contractants à propos
de l'interprétation ou de l'application de la présente Convention et de
ses Annexes ne peut être réglé par voie de négociation, le Conseil
statue à la requête de tout Etat impliqué dans ce désaccord. Aucun
membre du Conseil ne peut voter lors de l'examen par le Conseil
d'un différend auquel i! est partie. Tout Etat contractant peut, sous
réserve de l’article 85, appeler de la décision du Conseil à un tribunal
d'arbitrage ad hoc établi en accord avec les autres parties au diffé-
rend ou à la Cour permanente de Justice internationale. Un tel appel
doit être notifié au Conseil dans les soixante jours à compter de la
réception de la notification de la décision du Conseil. »

44
CONSEIL DE L'OACI (OP. IND. ONYEAMA) 87

Les passages qui importent sont en italiques. Le Conseil auquel il est
fait allusion est le Conseil de l'Organisation de l'aviation civile internatio-
nale (ci-après dénommé «le Conseil »).

Cette disposition de la Convention est la seule source de la compé-
tence de la Cour pour connaître du présent appel interjeté contre une
décision du Conseil; s’il n’en ressort pas clairement que les parties à la
Convention ont voulu que les appels d'une décision du Conseil sur sa
compétence pour connaître d’un désaccord soient portés devant la Cour,
celle-ci doit se récuser.

Lorsqu'on examine le texte de l'article 84, il convient de se rappeler
que les Etats parties à la Convention entendaient favoriser le dévelop-
pement de l’aviation internationale, éviter toute mésentente et promou-
voir la coopération entre les nations et les peuples. A cette fin, ils sont
convenus de certains principes et arrangements « afin que l’aviation civile
internationale puisse se développer d’une manière sûre et ordonnée et
que les services internationaux de transport aérien puissent être établis
sur la base de l'égalité des chances et exploités d’une manière saine et
économique ». (Voir le préambule de la Convention.)

Pour déterminer ce que les Parties entendaient par les termes utilisés
à l'article 84 de la Convention, il n'est pas inutile de conserver leurs ob-
jectifs présents à l'esprit.

Il me paraît que la première condition posée par l'article 84 est qu’un
désaccord entre des Etats contractants doit tout d’abord faire l’objet de
négociations. Cette condition est tout à fait conforme au désir exprimé
d'éviter les frictions. Ce qu'il faut tenter de régler par voie de négociation,
c'est un désaccord à propos de l'interprétation ou de l’application de la
Convention c’est-à-dire une divergence d’opinion quant au sens d'une
disposition de la Convention ou à la manière dont une telle disposition
devrait être appliquée entre Etats contractants dans le domaine de l’avia-
tion civile. Ce n’est que lorsque les négociations ont échoué que tout
Etat partie au désaccord peut présenter une requête au Conseil pour
linviter à statuer. Cette partie de l’article 84 me paraît viser un désaccord
qui surviendrait à propos de l'application de la Convention à l’exploi-
tation d’aéronefs civils.

Je ne crois pas qu’il entrait dans les intentions des auteurs de la Con-
vention d'inclure parmi les questions pouvant donner lieu à négociation
un désaccord sur un problème hypothétique de compétence du Conseil,
indépendant de tout litige réel relatif à un cas concret.

Le but de la Convention me semble montrer, sans doute possible, que
l’on attendait du Conseil qu'il statue sur les désaccords relatifs aux ques-
tions de fond concernant l'aviation civile qui pourraient surgir entre
Etats contractants et qui n’auraient pas pu être réglés par voie de négo-
ciation.

La compétence conférée à la Cour internationale de Justice par lar-
ticle 84 de la Convention pour connaître en appel des décisions du Con-
seil est, selon moi, limitée aux appels de décisions du Conseil relatives
à des désaccords sur des questions de fond dont des Etats impliqués dans

45
CONSEIL DE L'OACI (OP. IND. ONYEAMA) 88

les désaccords ont saisi le Conseil par voie de requête .

I] est vrai que l’article 84 de la Convention (rapproché de l’article 54
b)) érige le Conseil en tribunal habilité à statuer sur les désaccords du
type envisagé dans l’article, mais lorsqu'il s’agit de se prononcer sur la
compétence du Conseil pour connaître d’une requête, de même d'ailleurs
que pour définir les limites de sa compétence, le Conseil, comme tout
autre tribunal international, tire ses pouvoirs du droit international
général.

Certes, pour statuer sur une exception préliminaire à sa compétence
pour connaître d’une requête, le Conseil aura à se prononcer sur un
désaccord «à propos de l’interprétation ou de l'application de la pré-
sente Convention et de ses Annexes » entre les Etats parties au différend
puisque la Convention définit les limites de la compétence du Conseil
(affaire Nottebohm, C.IJ. Recueil 1953, p. 111) !. Mais à mon avis la
teneur de l’article 84 ne confirme nullement l’hypothèse que les auteurs
de la Convention entendaient viser autre chose que le fond du différend
dans les clauses juridictionnelles et d’appel. Je rappelle une fois de plus
l'obligation qui est faite de tenter de régler le désaccord par voie de
négociation; en effet, la compétence du Conseil est une question de droit
qui, à mon avis, n’est pas susceptible d’être négociée. De plus, le désaccord
sur lequel le Conseil doit statuer lui est soumis par une requête, à propos
de laquelle le Règlement pour la solution des différends (approuvé par
le Conseil le 9 avril 1957) stipule:

Article 2

«Tout Etat contractant (appelé ci-après «le demandeur») qui
soumet un désaccord au Conseil aux fins de règlement, doit intro-
duire une requête, à laquelle est joint un mémoire contenant:

a) le nom du demandeur et le nom de tout Etat contractant (appelé
ci-après «le défendeur ») avec lequel le désaccord existe;

b) le nom d’un agent autorisé à agir pour le demandeur au cours
de l’instance, avec l’indication de son adresse, au siège de POrga-
nisation, à laquelle seront envoyées toutes les communications
relatives à l’affaire, y compris la notification de la date des
séances ;

c) un exposé des faits sur lesquels la requête est fondée;

d) les pièces à l’appui;

e) un exposé de droit;

f) le remède sollicité par décision du Conseil en ce qui concerne
les divers points soumis;

1 « Depuis l'affaire de l' Alabama, il est admis, conformément à des précédents
antérieurs, qu'à moins de convention contraire, un tribunal international est juge
de sa propre compétence et a le pouvoir d'interpréter à cet effet les actes qui gou-
vernent celle-ci, » (Jbid., p. 119.)

46
CONSEIL DE L'OACI (OP. IND. ONYEAMA) 89

g) une déclaration attestant que des négociations ont eu lieu entre
les parties pour régler le désaccord, mais qu’elles n’ont pas
abouti. »

Le Règlement prévoit aussi, à l’article 5, qu’une exception préliminaire
peut être soulevée par «le défendeur qui excipe de l'incompétence du
Conseil à connaître de l’affaire soumise par le demandeur », c'est-à-dire
de la substance de la requête.

La procédure sur l’exception préliminaire se greffe assurément sur
l'affaire principale relative au fond du désaccord, mais elle est tout à
fait distincte et autonome et, comme il est manifeste d’après le Règle-
ment pour la solution des différends, elle est régie par des règles différentes
de celles qui s’appliquent à la procédure sur le fond de la requête. Bien
plus, la procédure sur le fond est suspendue dès qu’une exception préli-
minaire est soulevée (voir art. 5, par. 3, du Règlement pour la solution
des différends).

Il me semble donc que, si ce Règlement peut donner quelque idée de
la manière dont le Conseil a interprété l’article 84 de la Convention, ce
qu’il démontre en fait, c’est que le Conseil ne considérait pas les excep-
tions préliminaires contre sa compétence comme un désaccord pouvant
faire l’objet d’une requête. Cette différence de procédure tend elle aussi
à prouver qu'il n'était pas dans les intentions des rédacteurs de la Con-
vention que les dispositions de l’article 84 prévoyant une requête s’ap-
pliquent aux désaccords sur la compétence du Conseil.

Le droit de faire appel de la décision du Conseil que confère l’article
84 ne se limite pas aux « Etats impliqués dans le désaccord »; il est donné
à «tout Etat contractant ». Je peux parfaitement comprendre que, même
s'ils ne sont pas parties 4 un désaccord, des Etats contractants soient
directement affectés par une décision du Conseil sur le fond de ce désac-
cord, car cette décision peut fort bien aboutir à étendre l’application de
telle ou telle interprétation, peut-être défavorable, d’une disposition de
la Convention, et un ou plusieurs Etats peuvent par conséquent vouloir
faire appel d’une telle décision: il me paraît cependant difficile de supposer
ou de conciure qu’on ait voulu donner à des Etats tiers qui ne sont pas
concernés dans un désaccord la faculté d’appeler d’une décision par
laquelle le Conseil affirme ou décline sa compétence ou prend toute
autre mesure interlocutoire.

Si une décision du Conseil sur une question de compétence peut être
attaquée en appel, je ne vois aucune raison de principe pour qu'il n’en
soit pas de même pour toute autre décision préliminaire ou interlocutoire.

La décision d’accepter ou de rejeter un document comme moyen de
preuve dans une affaire soumise au Conseil peut avoir un effet décisif.
Faut-il penser que «tout Etat contractant» pourrait faire appel d’une
telle décision, ou d’une décision fixant un délai qu’un « Etat contractant »
autre que l’une des parties en cause considérerait comme injuste? En
fait, dans l'espèce soumise à la Cour, l'Inde s’est plainte de ce que le
Conseil a refusé de surseoir aux débats pour donner à ses membres le

47
CONSEIL DE L'OACI (OP. IND. ONYEAMA) 90

temps d'étudier les prétentions des parties. Un tel refus pourrait-il
justifier un appel?

Je ne conteste pas qu'une décision sur une exception d’incompétence
règle une question fondamentale qui affecte de façon cruciale la situation
des Parties et quelle peut même mettre fin à l'affaire si l'exception est
retenue. II n'en reste pas moins que si cette décision du Conseil sort du
cadre de l'article 84 de la Convention elle ne saurait, à mon avis, faire
l'objet d'un appel, aussi souhaitable que puisse être l’existence d'un droit
d'appel. C'est aux Etats contractants qu'il appartient de prévoir ce droit,
et non à la Cour par voie d'interprétation judiciaire.

Pour les raisons que J'ai exposées, Je suis parvenu à la conclusion que
les rédacteurs de la Convention ont visé, à l'article 84, les décisions finales
du Conseil sur le fond de désaccords, qui intéresseraient tous les Etats
contractants, et non pas des décisions sur des exceptions préliminaires,
des mesures procédurales ou des demandes interlocutoires qui ne con-
cernent que les parties en cause. Sur ce dernier point, les auteurs de la
Convention s'en sont remis au Conseil pour qu’il prenne les dispositions
voulues dans son Règlement, Or, si l'on se reporte à celui-ci, on est fondé
à penser que les décisions sur la compétence ne peuvent faire l’objet d’un
appel (voir l'article 18 du Règlement pour la solution des différends).

Etant donné que la Convention ne prévoit pas expressément le droit
d'appel en cas de décision sur une exception préliminaire et que le Régle-
ment pour la solution des différends exclut ce droit, il n’existe que je
sache aucune disposition juridique sur laquelle le présent appel pourrait
se fonder; des considérations de principe ou tenant à l’importance ou
à l'effet possible d’une décision sur la compétence ne me paraissent pas
des fondements solides sur lesquels asseoir une juridiction que la Cour
ne semble pas posséder par ailleurs.

La majorité de la Cour a cependant conclu que celle-ci était compé-
tente pour connaître de l'appel, ce qui, vu l’article 36, paragraphe 6, du
Statut, règle la question. Je me vois donc dans l'obligation d'examiner
la substance même de l'appel.

+
* *

Tl est incontestable que la requête et la plainte dont le Pakistan a saisi
le Conseil concernent un désaccord avec l'Inde et soulèvent manifeste-
ment des questions d'interprétation et d’application de la Convention.

A l'examen de la requête et de la plainte, rien ne donne à penser que
les problèmes qu'elles évoquent sortent du cadre de la Convention, ou
n'appartiennent pas au domaine de la compétence du Conseil.

Il me semble que, dans son «exception préliminaire », l'Inde ne prétend
pas que le Conseil ne peut connaître des questions soulevées dans la
requête telle qu'elle a été présentée par suite d’un défaut de compétence
ou d'un excès de juridiction qui ressortirait à première vue de la requête

48
CONSEIL DE L'OACI (OP. IND. ONYEAMA) 9]

elle-même; elle soutient plutôt que certains faits, mentionnés dans l’excep-
tion, ôteraient s’ils étaient établis, tout'droit au Pakistan d'obtenir les
satisfactions qu’il demande. Selon moi, ce n’est pas là un motif qui per-
mette au Conseil de décliner sa compétence; c’est à I’Inde qu’il incombe
d'établir les faits sur lesquels elle fonde son objection dans des débats
contradictoires sur la requête.

Il appartient manifestement au Conseil d'examiner les allégations con-
tenues dans la requête qui sont à première vue de son ressort, ainsi que
la substance de l'objection présentée comme moyen de défense, et de se
prononcer à leur sujet; sa compétence pour ce faire ne peut être réduite
à néant parce qu'une partie au différend affirme que le Conseil n’a pas
compétence du fait de certaines mesures unilatérales qu’elle aurait prises
et qui constituent elles-mêmes l’objet du différend.

J'approuve l'arrêt de la Cour sur le fond du problème qui lui est sou-
mis, celui de savoir si le Conseil a ou non compétence pour se prononcer
sur les désaccords entre l’Inde et le Pakistan dont le Gouvernement
pakistanais l’a saisi par voie de requête et de plainte, en se fondant sur
les dispositions de la Convention et de l’Accord international relatif au
transit des services aériens internationaux.

Je souscris à la décision suivant laquelle le Conseil est compétent pour
connaître de la requête et de la plainte pakistanaises ainsi qu'aux motifs
énoncés pour cet aspect de l’appel, auxquels je n’ai rien à ajouter.

(Signé) CHARLES D. ONYEAMA.

49
